DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-17, filed March 5, 2020, are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021, is being considered by the examiner.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “demosaicing module” of claim 2,
the “demosaicing module” of claim 3,
the “demosaicing module” of claim 7,
the “demosaicing module” of claim 13, and
the “demosaicing module” of claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-3, 7-11 and 13-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2181, Subsection IV states that “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description”.  
Each of claims 2-3, 7-11 and 13-14 includes a “demosaicing module” that invokes 35 U.S.C. 112(f) (i.e. is a means-plus-function limitation).  As shown below, these limitations have been found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function.  Therefore, as instructed by the MPEP, these limitations also lack adequate written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 7-11 and 13-14  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a “demosaicing module” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The “demosaicing module” is a computer-implemented limitation – see e.g. Fig. 1, where demosaicing module 124 is performed by image signal processor 120.  For computer-implemented limitations that invoke 35 U.S.C. 112(f), the specification must disclose a corresponding algorithm.  Otherwise, a rejection under 35 U.S.C. 112(b) is appropriate.  MPEP 2181, Subsection II.B.  The specification merely states that the demosaicing module (i.e. “DM”) performs a demosaicing function.  It does not disclose any algorithm for performing the demosaicing function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3, 7, and 13-14 also recite a “demosaicing module” and are also indefinite for substantially the same reasons as claim 2.  Dependent claims 8-11 include the indefinite limitation of claim 7, and therefore are also indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Wong’ (US 2016/0093018 A1).
Regarding claim 1, Wong discloses a method (Fig. 1B), comprising:
receiving image data of a captured image from an image sensor (Fig. 1B, arrow from 100b to 201b shows receipt of image data from image sensor 100b by raw domain processing circuit 201b); and 
processing the image data through a pipeline ([0038]-[0039], Fig. 1B, image pipeline 200b) in which the image data is resized ([0039]-[0040], Fig. 1B, raw scaling 300b; e.g. [0050] et seq. describe the raw scaling, in which the raw image data are resized to a lower resolution) before further processing is performed (Fig. 1B, raw scaling 300b occurs before further processing in 202b and 203b) to provide processed data of a processed image used in preview or video recording ([0037], output of the resizing and further processing is a video having a desired resolution; also see e.g. [0005]).

Regarding claim 2, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline comprises processing the image data through the pipeline in which resizing by a resizer is performed before demosaicing by a demosaicing module (DM) to provide the processed data (Note ‘112(a) and ‘112(b) rejections; [0038]-[0039], Fig. 1B, resizing by resizer 300b is performed before demosaicing by demosaicing module 202b to provide the output).

Regarding claim 3, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline comprises processing the image data sequentially through a first resizer ([0039], Fig. 1B, raw resizer 300b), a demosaicing module (DM) ([0038], Fig. 1B, DM 202b), and a second resizer ([0039], RGB scaling section may additionally be present within RGB domain processing 203; The RGB scaling would be a second resizer), and wherein the first resizer resizes the image data ([0039]-[0040], raw resizer 300b resizes the image; see [0050] et seq. for examples of raw resizing) to provide resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor (e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]).

Regarding claim 4, Wong discloses the method of Claim 1, wherein a sensor pixel count of the image sensor is higher than a resized pixel count of the image data after the resizing ([0039]-[0040], raw resizer 300b resizes the image received from the sensor; e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]) which is higher than a pixel count of the processed data (e.g. [0039], in addition to the raw-domain scaling, further RGB-domain scaling may be applied during the subsequent processing, which would result in a lower pixel count).

Regarding claim 6, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline in which the image data is resized comprises resizing the image data using a resizer by a ratio (Various resizing ratios 1/N are disclosed, such as 1/2 and 1/3 – [0051], [0068]) which is variable based on one or more of: 
a pixel count of the image sensor ([0005] describes that the ratio may be determined based on the pixel count of the image sensor and the desired pixel count of output video – i.e. 18-megapixel image sensor output should be resized by a ratio of 1/3 to achieve desired 2-megapixel video); 
a field of view (FOV) of the preview; 
a capacity of an image signal processor (ISP) in processing the image data; and 
a system power capacity concern (Examiner notes [0007]).

Regarding claim 7, Wong discloses a method (Fig. 1B), comprising:
receiving image data of a captured image from an image sensor (Fig. 1B, arrow from 100b to 201b shows receipt of image data from image sensor 100b by raw domain processing circuit 201b); 
resizing the image data by a resizer to provide resized data ([0038]-[0040], Fig. 1B, resizer 300b performs resizing to provide resized data; [0050] et seq. describe various examples of the resizing); and 
demosaicing the resized data by a demosaicing module (DM) ([0038], Fig. 1B, DM 202b) before further processing ([0038], Fig. 1B, RGB processing 203b) to provide processed data of a processed image used in preview or video recording ([0037], Fig. 1B outputs video at a desired video resolution; also see e.g. [0005]).

Regarding claim 8, Wong discloses the method of Claim 7, wherein the resizing of the image data comprises providing the resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor (e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]).

Regarding claim 9, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Wong discloses the limitations of claim 4.  Accordingly, claim 9 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 4.

Regarding claim 11, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Wong discloses the limitations of claim 6.  Accordingly, claim 11 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 6.

Regarding claim 12, Wong discloses an apparatus, comprising:
at least one image sensor configured to capture an image to provide image data ([0037], Fig. 1B, sensor 100b); and 
a processor ([0041], Fig. 1B, pipeline 200b) coupled to receive the image data from the image sensor (Fig. 1B, arrow from sensor 100b to raw-domain processing 201b), the processor comprising an image signal processing (ISP) pipeline (Fig. 1B, pipeline 200b) through which the image data is processed (Fig. 1B, image data from sensor 100b is processed through stages 201b, 202b and 203b to provide output) to provide processed data of a processed image used in preview or video recording ([0037], Fig. 1B outputs video at a desired video resolution; also see e.g. [0005]) such that the image data is resized ([0039], Fig. 1B, image data is resized/scaled at 300b) before further processing is performed in the ISP pipeline to provide the processed data (Fig. 1B, resizing/scaling at 300b occurs before further processing at 202b and 203c to provide processed data output).

Regarding claim 13, Wong discloses the apparatus of Claim 12, wherein, in processing the image data through the ISP pipeline, the processor is configured to process the image data through the ISP pipeline in which resizing by a resizer is performed before demosaicing by a demosaicing module (DM) to provide the processed data ([0038]-[0039], Fig. 1B, resizing by resizer 300b is performed before demosaicing by demosaicing module 202b to provide the output).

Regarding claim 14, Wong discloses the apparatus of Claim 12, wherein the ISP pipeline comprises a resizer (Fig. 1B, resizer 300b) and a demosaicing module (DM) (Fig. 1b, DM 202b), wherein the resizer resizes the image data to provide resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor ([0039]-[0040], resizer 300b resizes the image data to provide resized data; e.g. [0050] et seq. describe resizing by ½, which results in a resized pixel count that is ¼ of the sensor pixel count; also see e.g. [0005]), and wherein the DM performs demosaicing on the resized data ([0038]).

Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Wong discloses the limitations of claim 4.  Accordingly, claim 15 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 4.
Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Wong discloses the limitations of claim 6.  Accordingly, claim 17 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of ‘Haston’ (“The DOOGEE Turbo2 Review: A Great Effort Spoiled by Poor Battery Life,” 2014).
Regarding claim 5, Wong discloses the method of claim 1 (see above).
Wong teaches receiving image data from one image sensor (Fig. 1B, sensor 100b) having a pixel count (e.g. [0005], 18MP), and wherein the processing of the (e.g. [0005], image data are resized by 1/3 ratio to reduce image from the pixel count of the sensor to a desired video output pixel count).
Wong does not teach that image data may be received from one of a plurality of image sensors, each having a respective pixel count, the resizing ratio corresponding to the respective pixel count of the one of the plurality of image sensors.
However, Haston does teach a device including two image sensors, each having a respective pixel count (Page 4, specifications, 18MP rear camera and 8MP front camera), and a 1080x1920 display (Page 4, specifications), with video output resolutions up to 1080p (Page 15, last paragraph).
Wong teaches using a 1/3 ratio to resize image data from an 18MP sensor to a 1080x1920 (i.e. approximately 2MP, 1080p) output resolution ([0005]).  This could be directly applied to the rear camera of Haston.  Wong also teaches that its resizer can be used for other ratios besides 1/3, specifically any ratio 1/N where N is an integer (e.g. [0095]), such as 1/2 (e.g. [0051]).  Applied to the device of Haston, the 1/2 resizing ratio would convert 8MP image data from the front camera to the desired 2MP output resolution.  For at least these reasons, applying the raw-domain resizing of Wong to the two-camera device of Haston would result in using respective resizing ratios corresponding to the respective pixel counts of each image sensor in order to obtain the same desired output size.
Haston teaches that its device suffers from poor battery life (Pages 5-6).  Wong teaches that its raw-domain image resizing advantageously reduces power ([0007]).  Applying the raw-domain resizing of Wong to the device of Haston would, by reducing power consumption, advantageously improve its battery life. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the raw-domain resizing of Wong to the two-camera device of Haston in order to improve the device with the reasonable expectation that this would result in a device that had reduced power consumption, resulting in improved battery life.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wong and Haston in order to obtain the invention as specified in claim 5.

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Wong in view of Haston teaches the limitations of claim 5.  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Haston for substantially the same reasons as claim 5.

Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Wong in view of Haston teaches the limitations of claim 5.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Haston for substantially the same reasons as claim 5.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Jeffrey’ (US 2007/0253626 A1)
Resizes 60 raw image data prior to demosaicing 64 – see Figs. 3-4
‘Lim’ (US 2017/0061567 A1)
Fig. 3 has raw image processing 306 before demosaicing 308 and output rescaling 314
‘Lin’ (US 2005/0207676 A1)
Teaches techniques for resizing raw image data – e.g. Fig. 7
‘Muukki’ (US 2011/0261217 A1)
Performs raw image scaling and optional additional scaling for viewfinder preview video display – e.g. Fig. 1
‘Smith’ (US 5,418,565)
Resizes raw image data to provide user-selectable size – e.g. front page and Fig. 4
‘Uemura’ (US 2015/0326794 A1)
Teaches various techniques for resizing raw image data
‘Yuan’ (US 6,205,245 B1)
Resizes raw image data using ratios that are specified or determined based on original and thumbnail image sizes – e.g. Fig. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669